NOTE: This order is nonprecedential
United States Court of AppeaIs for
the F ederal Circuit
TURNER CONSTRUCTION CO., INC.,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendant,
and
MCCARTHYIHUNT, JV,
Defendant,
and
B.L. HARBERT-BRASFIELD & GORRIE, JV,
Defendant-AppelZcmt.
2010~5146
Appea1 from the United States C0urt of Federal C1aims
in case n0. 10-CV-195, Seni0r Judge B0hdan A. Futey.
TURNER CONSTRUCTION CO., INC.,
Plain,tiff-AppelZee,
V.
UNITED STATES,
Defenclant-Appellant,

TURNER CONSTRUCTION V. US 2
and
MCCARTHYfHUNT, JV,
Defendcmt,
and
B.L. HARBERT-BRASFIELD & GORRIE, JV,
Defendant-Appellan.t.
2010-5158
Appeal from the United States Court of Federal _Claims
in case no. 10-CV-195, Senior Judge Bohdan A. Futey.
ON MOTION
ORDER
Turner Construction Co., Inc. moves without opposition
to modify the trial court's protective order to bring BI'ian G.
Walsh within its terms The United States moves to reform
the caption
We treat the United States‘ motion as a motion to dis-
miss its_ appea1. The United States also indicates that it
does not intend to participate as an appellee in this appeal.
Because the United States was a party in the trial court, we
keep it in the caption in this appeal but identify it only as a
defendant in the caption. Fed. R. App. P. 12(a).
According1y,
IT ls ORDERED THAT:
(1) The motions are granted The revised official cap~
tion is reflected above.

3 TURNER CONSTRUCTION V. US
(2) Appeal 2010-5158 is dismissed. Al1 parties shall
bear their own costs related to 2010-5158.
FoR THE CoURT
 2 1  /s/ Jan H0rbaly
Date J an Horba1y
C1erk
cc: Laurence Schor, Esq.
Scott M. l\/lcCaleb, Esq.
Anuj Vohra, Esq.
s8 '
IssUED As A MANDATE cas to 2010-515s 0n1y); JAN 2 1 2011
Fl LEl3 .
u.s. comm or APPEALs ron
ms rear-mar c1ncun
JAN 21 2011
1Am.'asA1x
cum